

EXHIBIT 10.5




ESCROW SHARES ESCROW AGREEMENT



          THIS ESCROW SHARES ESCROW AGREEMENT (the “Agreement”) is made and
entered into as of November 23, 2005 (the “Effective Date”) by and among
HIGHGATE HOUSE FUNDS, LTD. (“Highgate”), XINHUA CHINA LTD, a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
and GOTTBETTER & PARTNERS, LLP, as escrow agent (“Escrow Agent”). 



RECITALS:



          WHEREAS, the Company and Highgate have entered into a Securities
Purchase Agreement (the “Securities Purchase Agreement”), dated as of the date
hereof, pursuant to which the Company proposes to sell secured convertible
debentures (the “Convertible Debentures”) which shall be convertible into the
Company’s Common Stock, par value $.00001 per share (the “Common Stock”) and in
connection therewith the Company has agreed to issue certain of its warrants
(the “Warrants”; and, together with the Convertible Debentures, the
“Securities”);

          WHEREAS, the Securities Purchase Agreement provides that Highgate
shall deposit the Escrow Shares (as defined in the Securities Purchase
Agreement) in a segregated escrow account to be held by Escrow Agent in order to
effectuate the conversions of the Convertible Debentures and the exercise of the
Warrant; 

          WHEREAS, The Escrow Agent is willing to act as escrow agent pursuant
to the terms of this Agreement with respect to the Escrow Shares; and

          NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:





















--------------------------------------------------------------------------------





TERMS AND CONDITIONS


          1.       Procedure for Escrow.  The procedures of the escrow shall be
governed by the provisions of Exhibit F of the Securities Purchase Agreement and
the Convertible Debentures, all of which are incorporated herein by reference as
if set forth fully herein.

          2.       Terms of Escrow.  The terms of the escrow shall be governed
by the Purchase Agreement and the Convertible Debenture, all of which are
incorporated herein by reference as if set forth fully herein.  The Escrow
Shares may be released from escrow once an Event of Default under the
Convertible Debentures occurs.

          3.       No Rights Prior to Release from Escrow.  The Company,
Highgate and the Escrow Agent acknowledge that until the Escrow Shares
represented by the share certificates delivered to the Escrow Agent have been
released from escrow by the Escrow Agent to Highgate in accordance with the
Securities Purchase Agreement and related transaction documents, the Escrow
Shares shall have no voting rights, dividend rights, or other corporate rights,
as the Company has not received full consideration for the Escrow Shares.
 However, upon Highgate’s conversion of the Convertible Debentures upon an Event
of Default under the Convertible Debentuers, the Escrow Shares released from
escrow to Highgate shall be considered fully-paid and non-assessable shares of
common stock of the Company.

          4.       Concerning the Escrow Agent.

                    4.1.            The Escrow Agent undertakes to perform only
such duties as are expressly set forth herein and no implied duties or
obligations shall be read into this Agreement against the Escrow Agent.

                    4.2.            The Escrow Agent may act in reliance upon
any writing or instrument or signature which it, in good faith, believes to be
genuine, may assume the validity and accuracy of any statement or assertion
contained in such a writing or instrument, and may assume that any person
purporting to give any writing, notice, advice or instructions in connection
with the provisions hereof has been duly authorized to do so.  The Escrow Agent
shall not be liable in any manner for the sufficiency or correctness as to form,
manner, and execution, or validity of any instrument deposited in this escrow,
nor as to the identity, authority, or right of any person executing the same;
and its duties hereunder shall be limited to the safekeeping of such
certificates, monies, instruments, or other document received by it as such
escrow holder, and for the disposition of the same in accordance with the
written instruments accepted by it in the escrow.

                    4.3.            Highgate and the Company hereby agree, to
defend and indemnify the Escrow Agent and hold it harmless from any and all
claims, liabilities, losses, actions, suits, or proceedings at law or in equity,
or any other expenses, fees, or charges of any character or nature which it may
incur or with which it may be threatened by reason of its acting as Escrow Agent
under this Agreement; and in connection therewith, to indemnify the Escrow Agent
against any and all expenses, including attorneys’ fees and costs of defending
any action, suit, or proceeding or resisting any claim (and any costs incurred
by the Escrow Agent pursuant to Sections 6.4 or 6.5 hereof).  The Escrow Agent
shall be vested with a lien on all property deposited hereunder,




2

--------------------------------------------------------------------------------





for indemnification of attorneys’ fees and court costs regarding any suit,
proceeding or otherwise, or any other expenses, fees, or charges of any
character or nature, which may be incurred by the Escrow Agent by reason of
disputes arising between the makers of this escrow as to the correct
interpretation of this Agreement and instructions given to the Escrow Agent
hereunder, or otherwise, with the right of the Escrow Agent, regardless of the
instructions aforesaid, to hold said property until and unless said additional
expenses, fees, and charges shall be fully paid.  Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Company.

                    4.4.            If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion deposit the Escrow
Shares with the Clerk of the United States District Court of New York, sitting
in Manhattan, New York, and, upon notifying all parties concerned of such
action, all liability on the part of the Escrow Agent shall fully cease and
terminate.  The Escrow Agent shall be indemnified by the Company and Highgate
for all costs, including reasonable attorneys’ fees in connection with the
aforesaid proceeding, and shall be fully protected in suspending all or a part
of its activities under this Agreement until a final decision or other
settlement in the proceeding is received.

                    4.5.            The Escrow Agent may consult with counsel of
its own choice (and the costs of such counsel shall be paid by the Company and
Highgate) and shall have full and complete authorization and protection for any
action taken or suffered by it hereunder in good faith and in accordance with
the opinion of such counsel.  The Escrow Agent shall not be liable for any
mistakes of fact or error of judgment, or for any actions or omissions of any
kind, unless caused by its willful misconduct or gross negligence.

                    4.6.            The Escrow Agent may resign upon ten (10)
days’ written notice to the parties in this Agreement.  If a successor Escrow
Agent is not appointed within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.

                    4.7.            Conflict Waiver. The Company hereby
acknowledges that the Escrow Agent is general counsel to Highgate, a partner in
the general partner of Highgate, and counsel to Highgate in connection with the
transactions contemplated and referred herein.  The Company agrees that in the
event of any dispute arising in connection with this Agreement or otherwise in
connection with any transaction or agreement contemplated and referred herein,
the Escrow Agent shall be permitted to continue to represent Highgate and the
Company will not seek to disqualify such counsel and waives any objection
Company might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement.

                    4.8.            Notices.  Unless otherwise provided herein,
all demands, notices, consents, service of process, requests and other
communications hereunder shall be in writing and shall be delivered in person or
by overnight courier service, or mailed by certified mail, return receipt
requested, addressed:




3

--------------------------------------------------------------------------------





If to the Company, to:

Xinhua China Ltd



B-26F Oriental Kenzo, No. 48



Dongzhimenwai, Dongcheng District



Beijing, P.R. China  100027



Attention:          Henry Jung and Xianping Wang



Telephone:        86-10-84476951



Facsimile:         86-10-84477985

  

  

With a copy to:

Devlin Jensen, Barristers & Solicitors



P.O. Box 12077



555 W. Hastings St., Suite 2550



Vancouver, British Columbia



Canada  V6B 4N5



Attn:     Peter Jensen



Telephone:        (604) 684-2550



Facsimile:         (604) 684-0916

  

  

 

If to Highgate

Highgate House Funds, Ltd.

 



488 Madison Ave.

 



New York, NY  10022

 



Attention:          Adam S. Gottbetter

 



Telephone:        (212) 400-6900

 



Facsimile:         (212) 400-6901

 

  

  

 

With copy to:

Jason Rimland, Esq.

 



Gottbetter & Partners, LLP

 



488 Madison Avenue

 



New York, New York 10022

 



Telephone:        (212) 400-6900

 



Facsimile:         (212) 400 6901

 


Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.

          5.       Binding Effect.  All of the covenants and obligations
contained herein shall be binding upon and shall inure to the benefit of the
respective parties, their successors and assigns.

          6.       Governing Law; Venue; Service of Process.  The parties hereto
acknowledge that the transactions contemplated by this Agreement and the
exhibits hereto bear a reasonable relation to the State of New York.  The
parties hereto agree that the internal laws of the State of New York shall
govern this Agreement and the exhibits hereto, including, but not limited to,
all issues related to usury.  Any action to enforce the terms of this Agreement
or any of its exhibits shall be brought exclusively in the state and/or federal
courts situated in the County and State of New York.  Service of process in any
action by Highgate to enforce the terms of this Agreement may be made by serving
a copy of the summons and complaint, in addition to any other relevant
documents, by commercial overnight courier to the Company at its principal
address set forth in this Agreement.






4

--------------------------------------------------------------------------------





          7.       Enforcement Costs.  If any legal action or other pro­ceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default or misrepresenta­tion in connection with any provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees, court costs and all expenses
even if not taxable as court costs (including, without limita­tion, all such
fees, costs and expenses incident to appeals), incurred in that action or
proceeding, in addition to any other relief to which such party or parties may
be entitled.

          8.       Remedies Cumulative.  No remedy herein conferred upon any
party is intended to be exclusive of any other remedy, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or here­after existing at law, in equity, by statute, or
otherwise.  No single or partial exercise by any party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.

          9.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

          10.       No Penalties.  No provision of this Agreement is to be
interpreted as a penalty upon any party to this Agreement.

          11.       JURY TRIAL.  EACH OF HIGHGATE AND THE COMPANY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR
ARISING OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN HIGHGATE
AND COMPANY, THIS ESCROW SHARES ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

















5

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow
Shares Escrow Agreement as of the date first above written.



                                                                                          HIGHGATE
HOUSE FUNDS, LTD.




By: _/s/ Adam S. Gottbetter_________________________



Name: Adam S. Gottbetter



Its:        Portfolio Manager




                                                                                          XINHUA
CHINA LTD

                                                                                          By:      
/s/ Henry Jung                                      
                                                                                          Name: 
Henry Jung
                                                                                          Title:    
Chief Financial Officer



                                                                                          GOTTBETTER
& PARTNERS, LLP


                                                                                          By:      
/s/ Adam S. Gottbetter                          
                                                                                          Name: 
Adam S. Gottbetter
                                                                                          Title:    
Managing Partner
















6

--------------------------------------------------------------------------------